SMITH, Judge.
Appellant appeals his classification as a habitual offender and the enhancement of his sentence for attempted second degree murder with a firearm and armed robbery.
Appellant argues that in classifying him as a habitual offender, the trial court failed to make specific findings of fact demonstrating the need for an extended prison term to protect the public. Appellant also asserts that the trial court erred in departing from the guidelines based upon reasons already factored into the guidelines score. We affirm on both issues for the reasons set out in our opinion in a companion case in which appellant appealed his judgment and sentence for other crimes for which appellant was before the court for sentencing contemporaneously with the crimes involved in this case. Hester v. State, 503 So.2d 1342 (Fla. 1st DCA 1987). As we did in that case, we certify the same issue arising under the decision in Whitehead v. State, 498 So.2d 863 (Fla.1986):
IS THE HABITUAL OFFENDER STATUTE STILL OPERATIVE FOR THE PURPOSE OF EXTENDING THE PER*1347MISSIBLE MAXIMUM PENALTY AND IMPOSING A DEPARTURE SENTENCE BEYOND THE GUIDELINES?
AFFIRMED.
JOANOS and BARFIELD, JJ., concur.